724 S.E.2d 928 (2012)
GRECO
v.
PENN NATIONAL SECURITY INSURANCE COMPANY, et al.
No. 103A12-1.
Supreme Court of North Carolina.
May 11, 2012.
Robert E. Whitley, Kinston, for Greco, Victoria Klotz.
Deborah J. Bowers, Greensboro, for Penn National Security Insurance Company, et al.
Jeremy Stephenson, Charlotte, for NC Association of Defense Attorneys.
The following order has been entered on the motion filed on the 10th of May 2012 by NC Association of Defense Attorneys for Extension of Time to File Amicus Brief:
"Motion Allowed by order of the Court in conference, this the 11th of May 2012."